05/26/2021   05:18     4062932435                         ANN GERMAN                                  PA CiE


                                                                                                               05/27/2021



    Ann C. German
    P.O. Box 1530
                                                         ir'Nil AIL                                      Case Number: DA 21-0006



    Libby, MT 59923
    (406)293-4191                                                                               FILED
    facsimile: (406)293-2435
    anngerman@lclink.com                                                                       MAY 2 7 2021
                                                                                          Bowen
                                                                                        Clerk of Greenwood
     Attorney for Appcllant                                                                StateSupreme
                                                                                                of      Court
                                                                                                   Montana




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   Supreme Court Cause No. DA 21-0006

      In Re The Marriage Of:

      JOIINETTE GAY JONES WATKINS, )
                                   )
                 Appellant,        )
                                   )
           vs.                     ) MOTION FOR EXTENSION OF TIME

       CHARLES EDWARD WATKINS,
                                                     )
                       Appellee.

             Appellant, Johnette Gay Jones Watkins, by her attorney for record, moves the Court,

     pursuant to Rule 26(2), M.R.App.P., for an cxtension of five(5)days from the current due dale

     of June 2, 2021 to June 7,2021, in which to file and serve Appellant's opening brief on appeal.

     The opening brief was first due on March 12, 2021, and an extension was granted by the Clerk. of

     the Supreme Court to allow filing by April 12, 2021. A fourth extension was granted to allow

     filing by June 2, 2021. Since that extension was granted, the undersigned has been working

     diligently on this matter in order to cornplete and file the opening brief, but needs additional time

     in which to do so and to ensure that thc brief is received and filed in time. As stated in the

     Affidavit of Ann C. German filed herewith, the opening brief of Appellant will be filed and

     served no later than June 7, 2021 and no further extensions will be requested.




     MOTION FOR EXTENSION OF TIME
05/26/2021   05:18      4062932435                       ANN GERMAN                               PAGE   02A6




             I have contacted opposing counsel, but was unable to mach her, as set forth in the

     Affidavit ofAnn German Bled herewith. It is not expected that opposing counsel would object

     to a five day extension as requested.

             DATED this 26th day of May,2021.


                                                        C. GERMAN,Attorney for Appellant
                                      CERTIFICATE OF SERVICE

            I certify that, on May 26,2021,I have filed by facsimile transmission the foregoing
     Motion and accompanying Affidavit of Ann C. German with the Clerk ofthe Montana Supreme
     Court,and that I have mailed a copy thereof,first class mail, postage prepaid, to the attomey for
     Appellee, Amy N. Guth,408 Main Avenue,Libby, MT 59923.

             DATED this 26th day of May,2021.


                                                        C. GERMAN,Attorney for Appellant




    MOTION FOR EXTENSION OF TIME
05/26/2021   05:10      4062932435                         ANN GERMAN                                PAGE   04/06




     Ann C. German
     P.O. Box 1530                                                                          . RLED
     Libby,MT 59923
     (406)293-4191                                                                              MAY 2 7 2021
     facsimile: (406)293-2435                                                             Bowen Greenwood
     anngerman@lclink.com                                                               aerk of Suprer-ne Court
                                                                                           State of Mnntana

     Attorney for Appellant


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   Supremc Court Cause No.DA 21-0006

       In Re The Marriage Of:

       JOHNETTE GAY JONES WATKINS,
                                                             AFFIDAVIT OF COUNSEL
                       Appellant,
              vs.
       CHARLES.EDWARD WATKINS,
                 •     Appellee.

             I, ANN C. GERMAN,declare under the penalty of perjury and under the laws ofthe state
     of Montana that the following is true and correct to the best of my knowledge:

             1. I am the attomey foi the Appellant herein, and I make this affidavit in support of
     appellant's Motion for Extension of Time dated May 26,2021.
             2. The opening brief was grit due on March 12,2021,and an extension was granted by
     the Clerk ofthe Supreme Court to allow filing by April 12,2021. A fourth extension was
     granted by the COurt to allow filing by June 2, 2021.
             3. Appellant is re'questiiig'an 6aenision offive(5)days for filing and serving her opening
     brief, that is, until hie 7;2021. The grounds for this request are that, due to the Memorial Day
     Holiday on May 31,2021,and the recent delays in the mail,the undersigned fears that the
     opening brief may not be received and filed by June 2,2021. In order to comply with this
     Coures Order for filing and service, the undersigned believes it necessary to request the
     additional five days V.) ensure that the- oPening-briefis -received and filed on time. ,


     AFFIDAVIT OF COUNSEL IN SUPPORT OF monoN FOR EXTENSION OF TIME
05/26/2021   05:18        4062932435                      ANN GERMAN                                  PAGE   05/06




             4. I declare that I, as appellant's attorney, have exercised diligence and have substantial
     need for the extension and I further declare that the brief will be filed within the time requested,
     i.e., no later than June 7,2021. Since the last extension was granted,the undersigned has been
     working diligently on this matter in order to complete and file the opening brief, but needs

     additional time to ensure that tbe briefis received and filed on time. No further requests for

     extensions will be made.
             5. The undersigned attempted twice to contact Amy N. Guth, attorney for Appellee,

     before completing and transmitting this Motion, but was unable to reacb her before the
     undersigned had to leave her office to travel out oftown for a previously scheduled appointment.

     It is not expected that she will object to the allowance ofan additional five(5)days for the
     reasons set forth supra.
             I, Ann C. German, declare under penalty of perjury and under the laws ofthe state of

     Montana that the foregoing is true and correct to the best of my knowledge.

             Dated this         day of MaY,202i.


                                                   Ann C German,Attorneyfor Appellant




     AFFIDAVIT OF COUNSEL IN SUPPORT OF MOTION FOR EXTENSION OF TIME
                                                                                                                2